On a quantum meruit the plaintiff demands what he is justly entitled to. The contract which he repudiated, and on which four payments had been made, was an entire one for two years' work. He can recover no more than is equitably due; and equity considers the whole transaction, including the fact that during the first four months he received more than he earned. The question of justice is not limited to a month, or to the damages for which the defendants can maintain an action against him. The law of the case is no more inconsistent with moral right than his contractual disability requires. Hall v. Butterfield, 59 N.H. 354; Bartlett v. Bailey, 59 N.H. 408.
Judgment for the plaintiff for $16.
STANLEY, J., did not sit: the others concurred.